DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 22 October 2020.
Claims 1, 4, 11, 14, 19 and 21 have been amended.   
Claims 1-21 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2020 has been entered.
 
Response to Arguments
Applicant's arguments, see pages 10-14, filed 22 October 2020, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Comeaux et al. US 10,878,428.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 10, 12, 13 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lal et al. US 2018/0343314 A1, hereafter Lal in view of Comeaux et al. US 10,878,428, hereafter Comeaux and in further view of the Helsper et al. US 2006/0064374 A1, hereafter Helsper.
Claim 1, 11 & 21
Lal discloses:
one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to (para. 0014): 
receive a request from a user device to process an electronic transaction (paragraph 0031) 
transmit data corresponding to the anomaly to an interactive dashboard displayed on the user device (para. 0017 & 0034);
receive a response from the interactive dashboard displayed on the user device indicating that one or more risks associated with the anomaly are acceptable (para.  0017 & 0034); and
Lal do not disclose the following however Comeaux does:
collect third party data from a third party system, wherein the one or more processors and the third party system exchange information via an application programming interface (API) (column 9, lines 61-67-column 10, lines 1-14);
identify an anomaly associated with the electronic transaction, wherein the anomaly is identified based on the third party data and profile data of the user (column 10, lines 18-36, column 11, lines 11-17 & column 12, lines 3-11);
transmit an indication of one or more rule violations and instructions for resolving the one or more rule violations to the interactive dashboard displayed on the user device (column 8, lines 61-67-column 1-3 & column 10, lines 27-36) 
update a profile of a user associated with the user device and stored in a data store to change a classification of the user from a first classification to a second classification (column 10, lines 27-36: Suspicious to non-suspicious)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Comeaux with the technique of Lal to increase security by efficiently and timely capture potential threat or vulnerability information since a typical organization may otherwise be at risk of losing millions of dollars of its revenues to fraudulent activity (Comeaux Column 1, lines 48-54).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  
Lal & Comeaux do not disclose the following however Helsper does:
in response to receiving the indication that the one or more risks associated with the anomaly are acceptable, (para. 0027, 0030 & 0031);
receive a second response from the interactive dashboard displayed on the user device setting an exception to the one or more rule violations (para. 0027, 0030 & 0031); and
to change a risk score regarding one or more attributes of the profile based on the first response and the second response, wherein the risk score is unique to the profile (para. 0027, 0030 & 0031)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] overriding a suspicious transaction as valid of Helsper with the transmit a notification to an administrator who then verifies whether the user's account has indeed been compromised of Lal because Internet user may change their access behavior due to, for example, extended travel, change of residence, etc., the end user may override an access behavior violation returned (Helsper para. 0031).  In addition, the OFME will update the present invention's real-time statistics and store all relevant data, for example, the IP address, regarding the transaction in a database, even if the transaction is deemed valid. The stored data is used for both reporting purposes as well as analysis purposes for updating the risk score model's risk weights or removing certain factors or rules (Helsper para. 0027). Therefore, the design incentives of updated real-time statistics for reporting and analysis provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 2, 12
Lal discloses:
wherein the electronic transaction corresponds to a payment from a user of the user device to a beneficiary (para. 0004 & 0024).

Claim 3, 13
Lal discloses:
wherein the identifying of the anomaly comprises: analyzing transactional history data for the user (para. 0029 & 0032); and
determining that the electronic transaction is inconsistent with the transactional history data (para. 0029 & 0032).

Claim 10 & 20
Lal discloses:
wherein the classification corresponds to profile information that was originally provided by the user (para. 0020 & 0030).


Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Comeaux and in further view of Helsper and in further view of Ganor US 2013/0185191 A1.
Claim 4, 14
Lal, Comeaux & Helsper discloses the limitations as shown in the rejection of Claim 1, 12 above.  Lal, Comeaux & Helsper do not disclose the limitation of wherein the identifying of the anomaly comprises: analyzing information corresponding to the beneficiary; and determining that information corresponding to the beneficiary is inconsistent with information corresponding to the-user third party data and the profile data of the user. However, Ganor, in Paragraph 0116 discloses “In one example, a payment amount for a recurring credit card payment transaction (e.g., a payment by credit card to a mortgage company, publisher, utility, etc.) may change. An exact correlation mechanism may identify different amount parameters for each monthly payment and therefore separate these payments into different transactions when in fact they are part of the same recurring transaction. The cause of such a payment change may be authorized (e.g., due to a price increase or expiration of an introductory rate) or fraudulent (e.g., adjusted without the customer's consent). However, regardless of the cause, a fuzzy correlation may correlate or link these events with different amount parameters to the same transaction. Once linked, the change in the payment amount of the events may alert a fraud detection mechanism, for example, to place that transaction on hold until authorized, to lock an account, or to send an alert to a customer or agent.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ganor with the technique of Lal, Comeaux & Helsper because increase the integrity and security of the system such that Correlation data 130 may be used to detect if fraud has taken place by analyzing a pattern of the correlated transaction events 104 over a lifecycle of the transaction. Fraud detection may be executed at correlation engine 106, analysis engine 112 or at a designated fraud detector 136. Correlation data 130 may trigger a flag or an alert to be sent when any suspicious or possibly fraudulent data is detected (Ganor para. 0028).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  




Claims 5, 8, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Comeaux and in further view of Helsper and in further view of Lee US 2003/0187716 A1.
Claim 5, 15
Lal, Comeaux & Helsper discloses the limitations as shown in the rejection of Claim 1 & 14 above.  Lal, Comeaux & Helsper do not disclose the limitation of wherein the information corresponding to the beneficiary is received from an enterprise resource planning system associated with the user. However, Lee, in Paragraph 0074 discloses “The source data for business expenditure 210 may include a plurality of different types of data. Indeed, typically each department in a business enterprise may have a database which stores information about purchasing in that particular department.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Lee with the technique of Lal, Comeaux & Helsper because it provides timely insight into spending patterns and trends (Lee para. 0025).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  



Claim 8 & 18
Lal, Comeaux & Helsper discloses the limitations as shown in the rejection of Claim 1 & 11 above.  Lal, Comeaux & Helsper do not disclose the limitation of wherein the interactive dashboard provides detailed information about the electronic transaction and one or more reasons why the anomaly was identified. However, Lee, in Paragraph 0090 discloses “By using the graphical user interface 100, the user can view compact and systematic presentation of business expenditure data, directly manipulate various data points, and filter them with dynamically created data queries in an interactive way to explore, understand, and discover useful and relevant patterns anomalies, and trends in business expenditure from many different perspectives..” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Lee with the technique of Lal, Comeaux & Helsper because it provides timely insight into spending patterns and trends (Lee para. 0025).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 9 & 19
Lal disclose:
wherein the dashboard includes an interface to add, modify, or delete the one or more rules (para.0038).

Claims 6, 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Comeaux in further view of Helsper in further view Ganor and in further view of Ganti et al. US 2012/0158586, hereafter Ganti.

Claim 6, 16
Lal, Comeaux, Helsper & Ganor discloses the limitations as shown in the rejection of Claim 4 & 14 above. Lal, Comeaux, Helsper & Ganor do not disclose the limitation of wherein the information corresponding to the beneficiary indicates that the beneficiary is in a different industry from that of the user as indicated by the information corresponding to the user. However, Ganti, in Paragraph 0019 discloses “The fraud management system may process each of the transactions using selected sets of rules to generate fraud information in the form of alarms. Each alarm may include information from one or more transactions which may originate from a single merchant (e.g., merchant A or B) or multiple, unaffiliated merchants (e.g., merchants having no business relationship, such as merchants A and B that have no business relationship with each other). The fraud management system may aggregate alarms associated with a single merchant (e.g., merchant A or B) or multiple, unaffiliated merchants (e.g., merchants A and B) that may be associated with multiple, different industries (e.g., retail, travel, medical, financial, etc.). The fraud management system may correlate the alarms based on certain attributes associated with the transactions and calculate fraud scores, for the transactions, based on the alarm aggregations relating to the transactions.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ganti with the technique of Lal, Comeaux, Helsper & Ganor because it increase the integrity and security of the system such that a fraud score may be generated that reflects the probability that the transaction is fraudulent.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 7, 17
Lal, Comeaux, Helsper & Ganor discloses the limitations as shown in the rejection of Claim 6, 16 above. Lal, Comeaux, Helsper & Ganor do not disclose the limitation of wherein the updating of the profile of the user comprises updating the industry of the user based on the industry of the beneficiary. However, Ganti, in Paragraph 0062 discloses “The other information may also, or alternatively, include information identifying an industry with which the merchant is associated (e.g., retail, medical, travel, financial, etc.). Rule selector component 710 may obtain the third party information from a memory or may use research tools, such an IP address-to-geographic location identifier look up tool or a merchant name-to-industry look up tool.” Paragraph 0055 discloses “Because fraud techniques are constantly changing, the rules, in rule libraries 610, may be regularly updated (either by manual or automated interaction) by modifying existing rules, adding new rules, and/or removing antiquated rules.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ganti with the technique of Lal, Comeaux, Helsper & Ganor because it increase the integrity and security of the system such that Industry-specific rules may include rules that are applicable to transactions associated with a particular industry of merchants (e.g., financial, medical, retail, travel, etc.), and not applicable to transactions associated with other industries.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Comeaux in further view of Ganti and in further view of Helsper.
Claim 21
Lal discloses:
receive a request from a user device to process an electronic transaction for a payment from the user of the user device to a beneficiary (para. 0024 & 0031);
receive a response from the interactive dashboard displayed on the user device indicating that one or more risks associated with the anomaly are acceptable (para. 0017 & 0034); and
wherein the business or industry type of the user corresponds to profile information that was originally provided by the user (para. 0020 & 0030).
Lal do not disclose the following however Comeaux does:
collect third party data from a third party system, wherein the one or more processors and the third party system exchange information via an application programming interface (API) (column 9, lines 61-67-column 10, lines 1-14);
transmit detailed information about the electronic transaction and one or more reasons why the anomaly was identified to an interactive dashboard on the user device (column 8, lines 61-67-column 1-3 & column 10, lines 27-36) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Comeaux with the technique of Lal to increase security by efficiently and timely capture potential threat or vulnerability information since a typical organization may otherwise be at risk of losing millions of dollars of its revenues to fraudulent activity (Comeaux Column 1, lines 48-54).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  
Lal & Comeaux do not disclose the following, however Ganti does:
identify an anomaly associated with the electronic transaction based on information corresponding to a type of business of the beneficiary is inconsistent with information corresponding to a type of business of the user, wherein the anomaly is identified based on the third party data and profile data of the user (para. 0019);
update a business or industry type in a profile of the user stored in a data store to change the business or industry type of the user from a first classification to a second classification […], and wherein the business or industry type of the user corresponds to profile information that was originally provided by the user (para. 0055 & 0062)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ganti with the technique of Lal & Comeaux because it increase the integrity and security of the system such that Industry-specific rules may include rules that are applicable to transactions associated with a particular industry of merchants (e.g., financial, medical, retail, travel, etc.), and not applicable to transactions associated with other industries.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  
Lal, Comeaux, Ganti do not disclose the following however Helsper does:
in response to receiving the indication that the one or more risks associated with the anomaly are acceptable, transmit an indication of one or more rule violations and instructions for resolving the one or more rule violations to the interactive dashboard displayed on the user device (para. 0027, 0030 & 0031);
receive a second response from the interactive dashboard displayed on the user device setting an exception to the one or more rule violations (para. 0027, 0030 & 0031); and
to change a risk score regarding one or more attributes of the profile based on the first response and the second response, wherein the risk score is unique to the profile (para. 0027, 0030 & 0031)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] overriding a suspicious transaction as valid of Helsper with the transmit a notification to an administrator who then verifies whether the user's account has indeed been compromised of Lal because Internet user may change their access behavior due to, for example, extended travel, change of residence, etc., the end user may override an access behavior violation returned (Helsper para. 0031).  In addition, the OFME will update the present invention's real-time statistics and store all relevant data, for example, the IP address, regarding the transaction in a database, even if the transaction is deemed valid. The stored data is used for both reporting purposes as well as analysis purposes for updating the risk score model's risk weights or removing certain factors or rules (Helsper para. 0027). Therefore, the design incentives of updated real-time statistics for reporting and analysis provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,657,535 B1 discloses “Techniques are described for performing secure card not present (CNP) transactions using integrated circuit chip-enabled cards. The techniques include continually or periodically tracking a location of a user's card by a user computing device, e.g., a "smart" phone, and storing a log of datasets relating to the location of the user's card at a server device. Based on the tracking, the user computing device may alert the user via a push notification or other message when the user's card is not within a preset range of the user computing device. In addition, an authentication server determines a location of a purchaser computing device attempting to perform a CNP transaction using the user's card information, and compares the location of the purchaser computing device with a most recent location of the user's card retrieved from the log of datasets to determine whether to approve the CNP transaction.”

US 2012/0130853 A1 discloses “A full-service turn-key in-application commerce solution with fraud detection is disclosed that provides web service interfaces to a commerce system. The in-application solution features fraud detection with user behavior tracking and fraud controls that limit the features that are offered to a user. Fraud detection involves input from the application, the commerce system, or third party systems. User fraud scores are updated frequently as events are processed. Controls are applied to the user account based on the user fraud score and risk classifications for ranges of fraud scores. An in-application solution also features a wallet with a personal threshold for microtransaction spending, limiting the amount that the user is allowed to spend before a wallet is cleared. The wallet is integrated with the fraud detection such that the personal threshold is determined from the user's latest fraud score.”

US 10,885,527 B1 discloses “A financial institution computing system includes a network interface, a database storing transaction data of the user and financial data for a plurality of entities, and a processor. The processor receives location data of the mobile device the financial data for at least one of the entities, determines a financial risk of the user based on a comparison of the location of the mobile device with the location of the at least one entity and based on at least one of the financial data for the at least one entity and the transaction data of the user, generate a notification in response to the financial risk exceeding a financial risk threshold, and cause the notification to be transmitted to the mobile device. The notification indicates that the user is susceptible to a financial risk based on the location of the user with respect to the at least one entity.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619